Citation Nr: 0901266	
Decision Date: 01/13/09    Archive Date: 01/22/09

DOCKET NO.  05-30 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial rating greater than 20 percent 
for status-post left shoulder dislocation.

2.  Entitlement to an initial rating greater than 10 percent 
for status-post left elbow hyperextension surgery.

3.  Entitlement to service connection for sinus problems.

4.  Entitlement to service connection for migraine headaches 
and dizziness.

5.  Entitlement to service connection for right knee pain.

6.  Entitlement to service connection for bilateral ankle 
instability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The veteran had active service from May 2002 to August 2004, 
including in Operation Iraqi Freedom, and additional U.S. 
Army Reserve service.

This matter comes before the Board of Veterans" Appeals 
(Board) on appeal of a rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

In a January 2008 rating decision, the RO assigned a higher 
20 percent rating for status-post left shoulder dislocation 
effective August 24, 2004.  Because the initial rating 
assigned to the veteran"s service-connected status-post left 
shoulder dislocation is not the maximum rating available for 
this disability, this claim remains in appellate status.  See 
AB v. Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran"s appeal has been obtained.

2.  The veteran"s service-connected status-post left 
shoulder dislocation is manifested by, at worst, limitation 
of motion of the arm at the shoulder level.

3.  The veteran"s service-connected status-post left elbow 
hyperextension surgery is manifested by, at worst, limitation 
of forearm flexion to 100 degrees.

4.  The veteran does not experience any current disability 
due to sinus problems, migraine headaches, or right knee pain 
which could be attributed to active service.

5.  The veteran"s current bilateral ankle sprains are not 
related to active service.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating greater than 
20 percent for status-post left shoulder dislocation have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, Diagnostic Code 
(DC) 5201 (2008).

2.  The criteria for an initial rating greater than 
10 percent for status-post left elbow hyperextension surgery 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, DC 5206 
(2008).

3.  Sinus problems were not incurred during active service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2008).

4.  Migraine headaches and dizziness were not incurred during 
active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2008).

5.  Right knee pain was not incurred during active service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2008).

6.  Bilateral ankle instability was not incurred during 
active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA"s duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

The veteran"s higher initial rating claims for status-post 
left shoulder dislocation and for status-post left elbow 
hyperextension surgery are "downstream" elements of the 
RO"s grant of service connection for these disabilities in 
the currently appealed rating decision issued in December 
2004.  For such downstream issues, notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159 is not required in cases 
where such notice was afforded for the originating issue of 
service connection.  See VAOPGCPREC 8-2003 (Dec. 22, 2003).  
For an increased compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant"s employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  In August 2004 and in May 
2005, VA notified the veteran of the information and evidence 
needed to substantiate and complete these claims, including 
what part of that evidence he was to provide and what part VA 
would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 187.

To the extent that Dingess requires more extensive notice as 
to potential downstream issues such as disability rating and 
effective date, because the December 2004 rating decision was 
fully favorable to the veteran on the issues of service 
connection for status-post left shoulder dislocation and for 
status-post left elbow hyperextension surgery, and because 
both of the veteran"s higher initial rating claims are being 
denied in this decision, the Board finds no prejudice to the 
veteran in proceeding with the present decision and any 
defect with respect to that aspect of the notice requirement 
is rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  In Dingess, the United States Court of 
Appeals for Veterans Claims (Court) held that, in cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service-connection claim has been more than substantiated, it 
has been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  See Dingess, 19 Vet. 
App. at 490-91.  

The Board notes that the Court, in Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008) clarified VA"s notice obligations in 
increased rating claims.  The appeal for higher initial 
ratings for status-post left shoulder dislocation and for 
status-post left elbow hyperextension surgery originates, 
however, from the grant of service connection for these 
disabilities.  Consequently, Vazquez-Flores is not applicable 
to these issues.

With respect to the veteran"s service connection claims for 
migraine headaches, right knee pain, and bilateral ankle 
instability, VA provided the veteran with VCAA notice in 
letters dated in August 2004 and in May 2005.  These letters 
informed the veteran of the information and evidence needed 
to substantiate and complete this claim, including what part 
of that evidence he was to provide and what part VA would 
attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  These letters also informed the 
veteran to submit medical evidence relating his claimed 
disabilities to active service and noted other types of 
evidence the veteran could submit in support of these claims.  
The veteran was informed further of when and where to send 
the evidence.  After consideration of the contents of these 
letters, the Board finds that VA substantially has satisfied 
the requirement that the veteran be advised to submit any 
additional information in support of his claims.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Although the notification did not advise the veteran of the 
laws regarding degrees of disability or effective dates for 
any grant of service connection, the Board finds that failure 
to satisfy the duty to notify in that regard is not 
prejudicial.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).  As will be explained below in greater detail, there 
is no evidence that the veteran currently experiences any 
disability from sinus problems, migraine headaches, or right 
knee pain which could be attributed to active service.  There 
also is no medical evidence relating the veteran"s current 
bilateral ankle sprains to active service.  Thus, any failure 
to notify and/or develop these claims under the VCAA cannot 
be considered prejudicial to the veteran.  Bernard, 4 Vet. 
App. at 394.  The claimant also has had the opportunity to 
submit additional argument and evidence and to participate 
meaningfully in the adjudication process.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

With respect to the timing of the notice, the Board points 
out that the Court held that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim for VA benefits.  See Pelegrini, 18 Vet. App. 
at 112.  Here, because the veteran"s claims of service 
connection for sinus problems, migraine headaches and 
dizziness, right knee pain, and for bilateral ankle 
instability are being denied in this decision, any question 
as to the appropriate disability rating or effective date is 
moot and there can be no failure to notify the veteran.  See 
Dingess, 19 Vet. App. at 473.  There has been no prejudice to 
the appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield, 444 F.3d at 1328.

The Board also finds that VA has complied with the VCAA"s 
duty to assist by aiding the veteran in obtaining evidence 
and affording him the opportunity to give testimony before 
the RO and the Board, although he declined to do so.  It 
appears that all known and available records relevant to the 
issues here on appeal have been obtained and are associated 
with the veteran"s claims file; the veteran does not contend 
otherwise.

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant"s act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The standards of McLendon are not met in this case.  As will 
be explained below in greater detail, with the exception of 
the veteran"s current bilateral ankle sprains, there is no 
medical evidence that the veteran experiences any current 
disability due to his claimed migraine headaches and 
dizziness or right knee pain which could be attributed to 
active service.  The veteran has been provided with 
examinations to address the contended causal relationship 
between his bilateral ankle sprains and active service and to 
address the current nature and severity of his service-
connected status-post left shoulder dislocation and status-
post left elbow hyperextension surgery.  Accordingly, the 
Board concludes that additional examinations are not 
necessary.  In summary, VA has done everything reasonably 
possible to notify and to assist the veteran and no further 
action is necessary to meet the requirements of the VCAA.

The veteran contends that his service-connected status-post 
left shoulder dislocation and status-post left elbow 
hyperextension surgery are more disabling than currently 
evaluated.

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can be 
determined, the average impairment of earning capacity. 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities and the criteria that must 
be met for specific ratings.  The regulations require that, 
in evaluating a given disability, the disability be viewed in 
relation to its whole recorded history.  38 C.F.R. § 4.2; see 
also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the appeal arises from the original assignment of a 
disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  
Separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The veteran"s service-connected status-post left shoulder 
dislocation currently is evaluated as 20 percent disabling 
under 38 C.F.R. § 4.71a, DC 5201.  See 38 C.F.R. § 4.71a, 
DC 5201.  Under DC 5201, a 20 percent rating is assigned for 
limitation of motion of the arm at the shoulder level.  A 
30 percent rating is assigned for limitation of motion of the 
arm midway between the side and shoulder level on the major 
(dominant) side.  A 30 percent rating also is assigned for 
limitation of motion of the arm to 25 degrees from the minor 
(non-dominant) side.  A maximum 40 percent rating is assigned 
for limitation of motion to 25 degrees from the major 
(dominant) side.  Id.  Because the veteran is right-hand 
dominant, his left side is the minor (non-dominant) side.

The veteran"s service-connected status-post left elbow 
hyperextension surgery currently is evaluated as 10 percent 
disabling under 38 C.F.R. § 4.71a, DC 5206.  See 38 C.F.R. 
§ 4.71a, DC 5206.  Under DC 5206, a 10 percent rating is 
assigned for limitation of forearm flexion to 100 degrees for 
either (major or minor) side.  A 20 percent rating is 
assigned for limitation of forearm flexion to 90 degrees for 
either side.  A 30 percent rating is assigned for limitation 
of forearm flexion to 70 degrees on the major side or for 
limitation of forearm flexion to 55 degrees on the minor 
side.  A 40 percent rating is assigned for limitation of 
forearm flexion to 55 degrees on the major side or for 
limitation of forearm flexion to 45 degrees on the minor 
side.  A maximum 50 percent rating is assigned for limitation 
of forearm flexion to 45 degrees on the major side.  Id.

A review of the veteran"s service medical records indicates 
that, at his enlistment physical examination in March 2002, 
clinical evaluation was normal.  

The veteran was placed on a permanent physical profile in 
March 2004 following a hyperextension injury to the left 
elbow.  On outpatient treatment in March 2004, the veteran 
complained of left elbow pain.  Objective examination showed 
a left elbow range of motion from 20 degrees of 
hyperextension to 135 degrees of flexion, full strength, and 
no varus or valgus laxity.  The assessment included status-
post old left elbow.

In April 2004, the veteran complained of hyperextension in 
the left elbow.  Objective examination showed an old surgical 
site consistent with a 20 degree hyperextension injury.  The 
assessment was hyperextension of the left elbow.

In July 2004, the veteran"s left elbow hyperextension was 
treated surgically with an exploratory arthroscopy.  The 
veteran"s separation physical examination was not available 
for review.

The post-service medical evidence shows that, on VA 
examination in September 2004, the veteran"s complaints 
included a left elbow condition and a left shoulder 
dislocation secondary to his left elbow condition.  He 
reported that he had incurred left elbow pain during active 
service.  Since his in-service arthroscopy, he had 
experienced chronic left elbow and left shoulder pain.  
Physical examination of the left elbow showed 3 small well-
healed scars "that appear to be port sites from his 
arthroscopy which apparently was to remove a couple of loose 
bodies and to help with laxity in the elbow," pain on the 
lateral side of the left arm from the shoulder down to the 
distal ulnar area, tenderness, and no evidence of swelling or 
active synovitis.  Range of motion testing of the left elbow 
showed flexion from 4 to 150 degrees, supination to 
80 degrees, pronation to 80 degrees with pain throughout 
range of motion.  Physical examination of the left shoulder 
showed a grossly normal appearance with mild crepitance.  
Range of motion testing of the left shoulder showed flexion 
actively to 130 degrees and passively to 160 degrees, 
abduction actively to 130 degrees and passively to 
160 degrees, abduction actively to 130 degrees and passively 
to 160 degrees, internal rotation to 70 degrees, and external 
rotation to 80 degrees without tenderness.  X-rays of the 
left elbow and left shoulder were unremarkable.  The VA 
examiner noted that the veteran described moderate functional 
imitations due to left elbow pain and decreased range of 
motion on extension.  Flare-ups increased his left elbow pain 
on repetitive use.  This examiner also noted that the veteran 
described mild functional limitations due to left shoulder 
pain due to pain and decreased range of motion which 
increased slightly on repetitive use.  The diagnoses included 
left elbow pain likely due to recurrent tendonitis as well as 
post-arthroscopy for loose bodies and joint laxity and left 
shoulder pain and decreased range of motion likely due to 
adhesive capsulitis.

On VA outpatient treatment in October 2004, the veteran 
reported a history of a Morton"s neuroma in the left elbow.  
He was status-post arthroscopic surgery.  He also reported 
decreased range of motion in the left shoulder and elbow and 
shoulder pain.  Objective examination showed markedly 
decreased range of motion in the left shoulder and left 
elbow.  The assessment included status-post left elbow 
surgery and decreased range of motion and left shoulder pain.

Following VA outpatient treatment in November 2004, the 
assessment included shoulder pain.  On VA orthopedic consult 
in November 2004, the veteran reported a history of 
complaints of left shoulder and left elbow pain.  He was 
right-hand dominant.  His shoulder pain worsened on 
"excessive overhead activities."  Physical examination 
showed mildly positive impingement signs of the left upper 
extremity but a negative cross-test adduction, no tenderness 
to palpation throughout the left shoulder or left elbow 
joint, no crepitus or locking in the left elbow reported, and 
intact neurovascularly in the left upper extremity.  Range of 
motion testing of the left shoulder showed 150 degrees of 
abduction and forward flexion actively, full abduction and 
forward flexion passively, external rotation to 35 degrees, 
internal rotation "to about L2."  Range of motion testing 
of the left elbow showed -5 degrees of hyperextension to 
130 degrees of flexion with full pronation and supination.  
The impressions included left shoulder rotator cuff 
tendonitis and continued left elbow pain status-post 
arthroscopy in June 2004.

In January 2005, the veteran"s complaints were continued 
pain in his left elbow and left shoulder pain with activity.  
"He feels that his left shoulder almost comes out of joint 
with overhead activity."  Physical therapy and ibuprofen had 
not provided much relief.  The veteran was right-hand 
dominant.  His long-standing history of left shoulder and 
left elbow pain was noted.  Physical examination of the left 
shoulder showed forward flexion to 120 degrees, "passively 
he is very resistant to further range of motion," external 
rotation to 40 degrees, and internal rotation to the left 
hip.  There was a positive impingement sign.  Physical 
examination of the left elbow showed no tenderness to 
palpation, 10 to 130 degrees of flexion with full pronation 
and supination and no locking or crepitus.  X-rays of the 
left shoulder and left elbow showed no significant 
abnormalities.  

A March 2005 magnetic resonance imaging (MRI) scan of the 
left shoulder showed no rotator cuff tear and was normal.  
The assessment was left elbow laxity, etiology unknown.

In May 2005, the veteran complained of "a constellation of 
bilateral upper extremity complaints, numbness and tingling, 
pain in the elbows, [and] pain and numbness with overhead 
activities."  Physical examination showed bilateral upper 
extremities were neurovascularly intact with full active and 
passive range of motion throughout.  X-rays and an MRI were 
negative.  The assessment included thoracic outlet syndrome 
bilaterally, right greater than left.

A May 2005 "Plan Of Treatment For Outpatient 
Rehabilitation" indicated that the veteran"s goals were to 
increase strength of the left upper extremity and decrease 
pain in the left elbow. The veteran reported that, prior to 
his discharge from active service, he had arthroscopy on his 
left elbow to evaluate/correct a hyperextension problem "but 
apparently had less-than-desired outcome."  He complained of 
constant left elbow pain which was 6/10 on a pain scale and 
worsened with use.  He also complained of bilateral numbness 
in the upper extremities to the shoulders, right greater than 
left.  He complained further of "tightness" in the left 
shoulder and decreased range of motion/function.  Range of 
motion testing of the left shoulder showed 135 degrees of 
flexion passively, 110 degrees of flexion actively, 
110 degrees of abduction passively, 85 degrees of abduction 
actively, and internal and external rotation within normal 
limits.  Range of motion testing of the left elbow showed 
extension to 170 degrees and 4/5 strength.  The veteran had 
private outpatient rehabilitation for his left shoulder in 
June 2005.  

In June 2005, the veteran reported minimally improved 
symptoms on the left following physical therapy.  Physical 
examination essentially was unchanged from May 2005.  An 
electromyogram (EMG) was normal.  The impression were 
thoracic outlet syndrome and trigger points.

In July 2005, the veteran complained of left shoulder 
tightness.  He reported some mild improvement in his symptoms 
following physical therapy.  An MRI of the left shoulder and 
left elbow was normal.  Range of motion testing of the left 
shoulder showed abduction to 120 degrees passively and to 
135 degrees actively, forward flexion to 90 degrees actively 
and to 120 degrees passively, external rotation to 45 degrees 
bilaterally, and internal rotation to T12.  Physical 
examination showed negative apprehension in the left shoulder 
and intact neurovascular examination of the left upper 
extremity.  The impressions included thoracic outlet 
syndrome, left shoulder pain, status-post multiple left 
shoulder dislocations "per patient," and left elbow pain, 
status-post left elbow capsulorrhaphy in June 2004.

In December 2005, the veteran reported moderate improvement 
in his symptoms following outpatient physical therapy.  "He 
states that his symptoms from his neck into his arms are 
fewer and more far between."  He still experienced numbness 
and tingling when he kept his arms over his head from 
prolonged periods but this resolved when he lowered his arms.  
Physical examination showed no tenderness to palpation over 
the shoulders and neck.  The assessment was bilateral 
thoracic outlet syndrome, left greater than right.

In January 2007, no relevant complaints were noted.  The 
veteran"s history of left shoulder probable rotator cuff 
tendonitis, status-post left elbow 
arthroscopy/capsulorrhaphy, and bilateral thoracic outlet 
syndrome, left greater than right, was noted.  The 
impressions included stable thoracic outlet syndrome.

In April 2007, the veteran reported that "things are status 
quo at this time."  Physical examination showed bilateral 
positive Roux signs in the shoulders but he "maintains his 
pulses."

On VA examination in July 2007, the veteran reported that he 
was improving and experienced little interference with his 
activities of daily living from his shoulder and elbow 
problems.  He reported a history of in-service left elbow 
problems and onset of left shoulder pain a few months after 
an in-service left elbow injury.  "This was not a true 
dislocation."  He also denied any clear flare-ups of left 
shoulder pain. The veteran"s normal left shoulder MRI in 
March 2005 was noted.  Physical examination showed he got in 
and out of the chair with ease and got on and off of the 
examining table with ease, a normal gait, some pain on 
impingement testing of the left shoulder but no drop arm or 
other signs of a rotator cuff tear, "and the shoulder is 
clinically quite stable."  Range of motion testing of the 
left shoulder showed 180 degrees of abduction and forward 
flexion, 90 degrees of internal rotation, external rotation 
to 45 degrees with pain at extremes.  Range of motion testing 
of the left elbow showed from 10 degrees to full flexion of 
the elbow "-that is, he lacks 10 degrees reaching full 
extension," full pronation from 0 to 80 degrees, and 
supination from 0 to 85 degrees with no pain.  There was no 
tenderness to palpation about the left elbow joint and no 
evidence of instability.  "In short, other than the limited 
motion, this is a normal examination of the left elbow."  
The VA examiner found the diagnosis of bilateral thoracic 
outlet syndrome "highly questionable" because the veteran 
did not have a positive Adson test on either side and there 
was no change in his radial pulses on range of motion 
testing.  "I think it is worth considering that the 
[veteran"s] history sounds very suggestive of anterior 
subluxation episodes of the shoulder and certainly not true 
dislocations."  There was no increased limitation of motion 
due to weakness, fatigability, or incoordination as a result 
of repetitive range of motion testing.  The diagnoses were 
left shoulder sprain with residual pain and left elbow 
sprain, resolved with arthroscopic surgery, with residual 
persistent limitation of motion.

The Board finds that the preponderance of the evidence is 
against the veteran"s claim of entitlement to an initial 
rating greater than 20 percent for status-post left shoulder 
dislocation.  The veteran"s service medical records show 
that he was not treated for left shoulder dislocations during 
active service.  The post-service medical evidence shows 
that, immediately following service separation in August 
2004, VA examination in September 2004 resulted in a 
diagnosis of left shoulder pain and decreased range of motion 
likely due to adhesive capsulitis.  The VA examiner also 
noted in September 2004 that the veteran described mild 
functional limitations from left shoulder pain due to pain 
and decreased range of motion which increased slightly on 
repetitive use.  In October 2004, there was a markedly 
decreased range of motion in the left shoulder.  In November 
2004, range of motion testing of the left shoulder showed 
150 degrees of abduction and forward flexion actively, full 
abduction and forward flexion passively, external rotation to 
35 degrees, internal rotation "to about L2."  In January 
2005, physical examination of the left shoulder showed 
forward flexion to 120 degrees, external rotation to 
40 degrees, and internal rotation to the left hip, with a 
positive impingement sign.  A March 2005 MRI scan of the left 
shoulder was normal.  

The post-service medical evidence also shows that the 
veteran"s current left shoulder disability is manifested by, 
at worst, forward flexion limited to 90 degrees (or at the 
shoulder level) as seen on VA outpatient treatment in July 
2005.  The veteran reported that his left shoulder symptoms 
improved following a course of outpatient physical therapy in 
2005.  Except for limited internal rotation of the left 
shoulder, however, the veteran otherwise had a full left 
shoulder range of motion at his most recent VA examination in 
July 2007.  The VA examiner commented that, the veteran"s 
left shoulder was "clinically quite stable" in July 2007.  
This examiner also questioned the prior diagnoses of thoracic 
outlet syndrome and recurrent left shoulder dislocations.  
There was no increased limitation of motion due to weakness, 
fatigability, or incoordination as a result of repetitive 
range of motion testing.  Because the veteran"s service-
connected status-post left shoulder dislocation is not 
manifested by limitation of motion of the arm to 25 degrees 
from the left side (i.e., a 30 percent rating), the Board 
finds that an initial rating greater than 20 percent is not 
warranted.  See 38 C.F.R. § 4.71a, DC 5201 (2008).

The Board also finds that the preponderance of the evidence 
is against the veteran"s claim for an initial rating greater 
than 10 percent for status-post left elbow hyperextension 
surgery.  The service medical records show that the veteran 
hyper-extended his left elbow during active service and was 
treated surgically.  The veteran also was placed on a 
permanent physical profile during active service as a result 
of his left elbow hyperextension injury.  The post-service 
medical evidence shows that, following service separation in 
August 2004, VA examination in September 2004 showed left 
elbow flexion from 4 to 150 degrees, supination to 
80 degrees, and pronation to 80 degrees with pain throughout.  
X-rays of the left elbow were unremarkable.  The VA examiner 
noted that the veteran described moderate functional 
imitations due to left elbow pain and decreased range of 
motion on extension.  Flare-ups increased his left elbow pain 
on repetitive use.  Objective examination in October 2004 
showed markedly decreased range of motion in the left elbow.  
In November 2004, there was no tenderness to palpation 
throughout the left elbow joint and no crepitus or locking 
reported in the left elbow.  Range of motion testing of the 
left elbow showed -5 degrees of hyperextension to 130 degrees 
of flexion with full pronation and supination.  In January 
2005, physical examination of the left elbow showed no 
tenderness to palpation, 10 to 130 degrees of flexion with 
full pronation and supination and no locking or crepitus, and 
x-rays of the left elbow showed no significant abnormalities.  
There was full active and passive range of motion throughout 
the left elbow in May 2005 and range of motion testing of the 
left elbow showed extension to 170 degrees and 4/5 strength.  
As noted, the veteran"s symptoms improved with outpatient 
physical therapy in 2005.  At the veteran"s most recent VA 
examination in July 2007, range of motion testing of the left 
elbow showed from 10 degrees to full flexion of the elbow "-
that is, he lacks 10 degrees reaching full extension," full 
pronation from 0 to 80 degrees, and supination from 0 to 
85 degrees with no pain.  There was no tenderness to 
palpation about the left elbow joint and no evidence of 
instability.  "In short, other than the limited motion, this 
is a normal examination of the left elbow."  Because the 
veteran"s service-connected status-post left elbow 
hyperextension surgery is not manifested by forearm flexion 
limited to 90 degrees or less (i.e., a 20 percent rating), 
the Board finds that an initial rating greater than 10 
percent is not warranted.  See 38 C.F.R. § 4.71a, DC 5206 
(2008).

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have been considered 
whether or not they were raised by the veteran as required by 
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1).  The 
evidence of record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  See 
38 C.F.R. § 3.321(b)(1) (2008).  The evidence does not show, 
nor does the veteran contend, that his service-connected left 
shoulder and left elbow disabilities have resulted in marked 
interference with his employment or necessitated frequent 
periods of hospitalization beyond that contemplated by the 
rating schedule.  In the absence of such factors, the Board 
finds that the criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

Finally, the Board notes that the evidence of record from the 
day the veteran filed these claims to the present also 
supports the conclusion that he is not entitled to additional 
increased compensation for his service-connected left 
shoulder and left elbow disabilities at any other time within 
the appeal period.  

The veteran also contends that he incurred sinus problems, 
migraine headaches and dizziness, right knee pain, and 
bilateral ankle instability during active service.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection may also be established for disease diagnosed 
after discharge from service when all the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

If there is no evidence of a chronic condition during service 
or an applicable presumptive period, then a showing of 
continuity of symptomatology after service may serve as an 
alternative method of establishing the second and/or third 
element of a service connection claim.  See 38 C.F.R. § 
3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  
Continuity of symptomatology may be established if a claimant 
can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  If service connection 
is established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  See Savage, 10 Vet. App. at 495-498.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.

The veteran"s service medical records show that the veteran 
was normal clinically at his enlistment physical examination 
in March 2002.  He was not treated for sinus problems, 
migraine headaches, dizziness, right knee pain, or bilateral 
ankle instability during active service.  As noted, the 
veteran"s separation physical examination was not available 
for review.

The post-service medical evidence shows that, on VA 
examination in September 2004, the veteran"s complaints 
included a history of migraine with dizziness, sinus 
problems, and a right knee condition.  He reported that 
weight changes and increased stress had led to migraines and 
dizziness.  He denied any recent migraines and reported that 
they seemed somewhat better since starting medication.  He 
also reported increased nasal discharge from his right nares 
"which clears after use of a Kleenex in the morning" since 
active service.  He reported that his right knee had been 
tender "for the last few months."  He denied any specific 
history of right knee injury "but he states that he used to 
jump down on the ground from a lot of tanks and started 
having ill-described, vague right knee pain."  He denied any 
specific clicking, popping, or locking.  Physical examination 
showed pupils equal, round, and reactive to light and 
accommodation, intact extraocular movements, non-tender nose 
and sinuses with a normal appearance, normal turbinates, a 
clear oropharynx without any lesions, a clear chest to 
auscultation bilaterally, no knee crepitus, effusion, 
excessive warmth, or erythema.  Range of motion testing in 
the knees was from 0 to 140 degrees.  The veteran described a 
mild tenderness along the medial aspect of the right knee 
which flared up with repetitive activity and prolonged 
walking.  The medial and lateral collateral ligaments were 
stable bilaterally.  Range of motion testing of the ankles 
showed 10 degrees of dorsiflexion bilaterally and 45 degrees 
of plantar flexion bilaterally.  He denied any pain in his 
ankles but reported bilateral ankle laxity which was not 
shown on examination.  The diagnoses included complaints of 
bilateral ankle laxity with an unremarkable examination that 
did not explain these complaints and very little functional 
limitation, a normal sinus examination with rhinitis and 
nasal congestion by history which did not cause any 
functional limitations, a history of headaches which was not 
consistent with migraines but was more consistent with stress 
and tension headaches that do no appear to cause any 
significant functional limitations, and subjective mild right 
knee pain which appeared to be due to tendonitis and an 
otherwise normal knee examination with minimal functional 
limitation and a slight increase in pain with repetitive use 
or extended walking.

On VA outpatient treatment in November 2004, the veteran"s 
complaints included right knee pain.  Objective examination 
of the right ankle showed no swelling, minimal tenderness 
near the lateral malleolus, and an ability to move his foot 
on dorsiflexion, plantar flexion, inversion, and eversion 
without any significant pain.  The VA examiner stated, "I 
don"t think there is any fracture here.  I think he has an 
ankle sprain."  The assessment included foot pain/ankle 
sprain and pain in the knee.

On VA orthopedic consult in November 2004, the veteran"s 
complaints included right knee pain which had lasted for the 
past 6 to 8 months and worsened with excessive standing or 
walking.  Range of motion testing of the right knee showed 
0 to 130 degrees of flexion and stable on anterior, 
posterior, varus, and valgus stresses.  The veteran was non-
tender to palpation throughout.  The impressions included 
possible patellar tendinitis in the right knee.

In January 2007, the veteran reported that he had fallen on 
December 21, 2006, when he lost his footing in the right 
lower extremity with rapid buckling of the left lower 
extremity.  "He heard a popping sound." His pain was 8/10 
"at end of the day."  The veteran"s history included 
possible patellar tendonitis in the right knee.  A diagnosis 
of ankle sprain was noted.  Physical examination showed an 
oropharynx with no lesions and bilateral basilar rhonchi in 
the lungs.  The impressions included ankle pain.

In April 2007, the veteran"s complaints included some left 
ankle instability once or twice a day.  His left ankle sprain 
in December 2006 was noted.  Physical examination showed 
tenderness to palpation laterally around his lateral 
ligaments, mildly positive to anterior drawer and positive 
inversion testing.  An MRI showed significant sprain of the 
lateral ligaments.  The assessment was chronic left ankle 
sprain.  

The Board finds that the preponderance of the evidence is 
against the veteran"s claim of service connection for sinus 
problems.  The medical evidence shows that the veteran was 
not treated for sinus problems during active service.  On VA 
examination in September 2004, the veteran"s complaints 
included increased nasal discharge from his right nares 
"which clears after use of a Kleenex in the morning" since 
active service.  The VA examiner concluded, however, that the 
veteran had a normal sinus examination with rhinitis and 
nasal congestion by history which did not cause any 
functional limitations.

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has a 
disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Service connection is not warranted in the absence of proof 
of current disability.  Absent evidence of current sinus 
problems which could be attributed to active service, the 
Board finds that service connection for sinus problems is not 
warranted.

The Board also finds that the preponderance of the evidence 
is against the veteran"s claims of service connection for 
migraine headaches and dizziness, right knee pain, and 
bilateral ankle instability.  The veteran was not treated for 
any of these disabilities during active service.  The 
veteran"s post-service VA treatment records do not show that 
he experiences any current disability due to migraine 
headaches or right knee pain which could be attributed to 
active service.  See Rabideau, 2 Vet. App. at 144, and 
Brammer, 3 Vet. App. at 225.  Instead, these records show 
that, in September 2004, the veteran"s subjective complaints 
of migraines and right knee pain were not explained by an 
unremarkable physical examination.  The VA examiner concluded 
that the veteran"s history of headaches was not consistent 
with migraines but was more consistent with stress and 
tension headaches and did not appear to cause any significant 
functional limitation, his subjective mild right knee pain 
appeared to be due to tendonitis although his knee otherwise 
was normal with minimal functional limitation and only a 
slight increase in pain with repetitive use or extended 
walking, and his subjective complaints of bilateral ankle 
laxity could not be explained by an unremarkable examination 
and very little functional limitation.  In November 2004, 
however, the veteran was diagnosed as having a right ankle 
sprain and patellar tendinitis in the right knee.  After 
falling in December 2006, the veteran was diagnosed as having 
ankle sprain in January 2007 and chronic left ankle sprain in 
April 2007.  An April 2007 MRI also showed significant strain 
in the lateral ligaments.

The Board notes that, on orthopedic consult in November 2004, 
the VA examiner diagnosed possible patellar tendonitis in the 
right knee.  Current regulations, however, provide that 
service connection may not be based on a resort to 
speculation or even remote possibility.  See 38 C.F.R. 
§ 3.102; Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); 
and Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
Accordingly, even if the November 2004 orthopedic consult is 
viewed in the light most favorable to the veteran, this 
evidence does not establish service connection for right knee 
pain.  In summary, although the veteran has been treated for 
headaches, right knee pain, and bilateral ankle sprains since 
active service, none of his post-service VA treating 
physicians have related any of these disabilities to active 
service.  Accordingly, the Board finds that service 
connection for migraine headaches and dizziness, right knee 
pain, and bilateral ankle instability is not warranted.

Additional evidence in support of the veteran"s service 
connection claims is his own lay assertions.  As a lay 
person, however, the veteran is not competent to opine on 
medical matters such as the etiology of medical disorders.  
The record does not show, nor does the veteran contend, that 
he has specialized education, training, or experience that 
would qualify him to provide an opinion on this matter.  
Accordingly, the veteran"s lay statements are entitled to no 
probative value.  Bostain v. West, 11 Vet. App. 124, 127 
(1998); Routen v. Brown, 10 Vet. App. 183, 186 (1997).  

As the preponderance of the evidence is against the 
veteran"s claims, the benefit-of- the-doubt doctrine does 
not apply. 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App 49, 55-57 (1990).
 

ORDER

Entitlement to an initial rating greater than 20 percent for 
status-post left shoulder dislocation is denied.

Entitlement to an initial rating greater than 10 percent for 
status-post left elbow hyperextension surgery is denied.

Entitlement to service connection for sinus problems is 
denied.

Entitlement to service connection for migraine headaches and 
dizziness is denied.

Entitlement to service connection for right knee pain is 
denied.

Entitlement to service connection for bilateral ankle 
instability is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans" Appeals


 Department of Veterans Affairs


